Exhibit 10.1

EXECUTION COPY

 

 

 

WATERS CORPORATION

$200,000,000 3.31% Senior Guaranteed Notes, Series L, due September 12, 2026

$300,000,000 3.53% Senior Guaranteed Notes, Series M, due September 12, 2029

NOTE PURCHASE AGREEMENT

 

 

September 12, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING      PAGE   SECTION 1.   AUTHORIZATION OF NOTES      1  
SECTION 2.   SALE AND PURCHASE OF NOTES      1   SECTION 3.   CLOSING      2  
SECTION 4.   CONDITIONS TO CLOSING      2     Section 4.1.     Representations
and Warranties      2     Section 4.2.     Performance; No Default      2    
Section 4.3.     Compliance Certificates      3     Section 4.4.     Opinions of
Counsel      3     Section 4.5.     Purchase Permitted By Applicable Law, Etc.
     3     Section 4.6.     Sale of Other Notes      3     Section 4.7.    
Payment of Special Counsel Fees      3     Section 4.8.     Private Placement
Number      4     Section 4.9.     Changes in Corporate Structure      4    
Section 4.10.     Funding Instructions      4     Section 4.11.     Guarantee
Agreement      4     Section 4.12.     Proceedings and Documents      4  
SECTION 5.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY      4     Section
5.1.     Organization; Power and Authority      4     Section 5.2.    
Authorization, Etc.      5     Section 5.3.     Disclosure      5     Section
5.4.     Organization and Ownership of Shares of Subsidiaries; Affiliates      5
    Section 5.5.     Financial Statements; Material Liabilities      6    
Section 5.6.     Compliance with Laws, Other Instruments, Etc.      6    
Section 5.7.     Governmental Authorizations, Etc.      7     Section 5.8.    
Litigation; Observance of Agreements, Statutes and Orders      7     Section
5.9.     Taxes      7     Section 5.10.     Title to Property; Leases      7    
Section 5.11.     Licenses, Permits, Etc.      8     Section 5.12.    
Compliance with ERISA      8     Section 5.13.     Private Offering by the
Company      9     Section 5.14.     Use of Proceeds; Margin Regulations      9
    Section 5.15.     Existing Debt; Future Liens      9     Section 5.16.    
Anti-Corruption Laws and Sanctions      10     Section 5.17.     Status under
Certain Statutes      10  

 

-i-



--------------------------------------------------------------------------------

  Section 5.18.     Environmental Matters      10     Section 5.19.    
Guarantors      11   SECTION 6.   REPRESENTATIONS OF THE PURCHASERS      11    
Section 6.1.     Purchase for Investment      11     Section 6.2.     Source of
Funds      11   SECTION 7.   INFORMATION AS TO COMPANY      13     Section 7.1.
    Financial and Business Information      13     Section 7.2.     Officer’s
Certificate      16     Section 7.3.     Visitation      16     Section 7.4.    
Electronic Delivery      17   SECTION 8.   PAYMENT AND PREPAYMENT OF THE NOTES
     17     Section 8.1.     Maturity      17     Section 8.2.     Optional
Prepayments with Make-Whole Amount and Prepayment Premium      17     Section
8.3.     Allocation of Partial Prepayments      18     Section 8.4.    
Maturity; Surrender, Etc.      18     Section 8.5.     Purchase of Notes      18
    Section 8.6.     Make-Whole Amount      19     Section 8.7.     Change in
Control      20   SECTION 9.   AFFIRMATIVE COVENANTS      21     Section 9.1.  
  Compliance with Law      21     Section 9.2.     Payment of Taxes and Claims
     21     Section 9.3.     Corporate Existence, Etc.      22     Section 9.4.
    Books and Records; Compliance      22     Section 9.5.     Guarantee
Requirement      22   SECTION 10.   NEGATIVE COVENANTS      22     Section 10.1.
    Transactions with Affiliates      22     Section 10.2.     Merger,
Consolidation, Etc.      22     Section 10.3.     Line of Business      23    
Section 10.4.     Terrorism Sanctions Regulations      23     Section 10.5.    
Liens      24     Section 10.6.     Subsidiary Debt      24     Section 10.7.  
  Sale and Leaseback Transactions      24     Section 10.8.     Certain
Restrictive Agreements      25     Section 10.9.     Leverage Ratio      25    
Section 10.10.     Interest Coverage Ratio      26   SECTION 11.   EVENTS OF
DEFAULT      26  

 

-ii-



--------------------------------------------------------------------------------

SECTION 12.   REMEDIES ON DEFAULT, ETC.      28     Section 12.1.    
Acceleration      28     Section 12.2.     Other Remedies      29     Section
12.3.     Rescission      29     Section 12.4.     No Waivers or Election of
Remedies, Expenses, Etc.      29   SECTION 13.   REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES      29     Section 13.1.     Registration of Notes     
29     Section 13.2.     Transfer and Exchange of Notes      30     Section
13.3.     Replacement of Notes      31   SECTION 14.   PAYMENTS ON NOTES      31
    Section 14.1.     Place of Payment      31     Section 14.2.     Home Office
Payment      31     Section 14.3.     FATCA Information      32   SECTION 15.  
EXPENSES, ETC.      32     Section 15.1.     Transaction Expenses      32    
Section 15.2.     Survival      32   SECTION 16.   SURVIVAL OF REPRESENTATIONS
AND WARRANTIES; ENTIRE AGREEMENT      33   SECTION 17.   AMENDMENT AND WAIVER   
  33     Section 17.1.     Requirements      33     Section 17.2.    
Solicitation of Holders of Notes      33     Section 17.3.     Binding Effect,
Etc.      34     Section 17.4.     Notes Held by Company, Etc.      34   SECTION
18.   NOTICES      35   SECTION 19.   REPRODUCTION OF DOCUMENTS      35  
SECTION 20.   CONFIDENTIAL INFORMATION      35   SECTION 21.   SUBSTITUTION OF
PURCHASER      37   SECTION 22.   MISCELLANEOUS      37     Section 22.1.    
Successors and Assigns      37     Section 22.2.     Payments Due on
Non-Business Days      37     Section 22.3.     Accounting Terms      37  

 

-iii-



--------------------------------------------------------------------------------

  Section 22.4.     Severability      38     Section 22.5.     Construction, Etc
     38     Section 22.6.     Counterparts      39     Section 22.7.    
Governing Law      39     Section 22.8.     Jurisdiction and Process; Waiver of
Jury Trial      39     Section 22.9.     Release of Guarantors      39  
Signature          1  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A

  —   

INFORMATION RELATING TO PURCHASERS

SCHEDULE B

  —   

DEFINED TERMS

SCHEDULE C

  —   

LIST OF GUARANTORS AS OF DATE OF CLOSING

SCHEDULE 5.3

  —   

Disclosure Materials

SCHEDULE 5.4

  —   

Subsidiaries of the Company and Ownership of Subsidiary Stock

SCHEDULE 5.15

  —   

Existing Debt

EXHIBIT 1-A

  —   

Form of 3.31% Senior Guaranteed Note, Series L, due September 12, 2026

EXHIBIT 1-B

  —   

Form of 3.53% Senior Guaranteed Note, Series M, due September 12, 2029

EXHIBIT B

  —   

Form of Guarantee Agreement

EXHIBIT 4.4(a)(1)

  —   

Form of Opinion of Counsel for the Obligors

EXHIBIT 4.4(a)(2)

  —   

Form of Opinion of Counsel for the Obligors

EXHIBIT 4.4(b)

  —    Form of Opinion of Special Counsel for the Purchasers

 

-v-



--------------------------------------------------------------------------------

WATERS CORPORATION

34 MAPLE STREET

MILFORD, MA 01757

$200,000,000 3.31% Senior Guaranteed Notes, Series L, due September 12, 2026

$300,000,000 3.53% Senior Guaranteed Notes, Series M, due September 12, 2029

September 12, 2019

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE A HERETO:

Ladies and Gentlemen:

Waters Corporation, a Delaware corporation (the “Company”), agrees with each of
the Purchasers as follows:

SECTION 1.    AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of: (i) $200,000,000 aggregate
principal amount of its 3.31% Senior Guaranteed Notes, Series L, due
September 12, 2026 (the “Series L Notes”) and (ii) $300,000,000 aggregate
principal amount of its 3.53% Senior Guaranteed Notes, Series M, due
September 12, 2029 (the “Series M Notes” and, together with the Series L Notes
are collectively the “Notes”, such term to include any such notes of any series
issued in substitution therefor pursuant to Section 13). Each series of Notes
issued hereunder is sometimes referred to as a “series” of Notes. The Series L
Notes and the Series M Notes shall be substantially in the forms set out in
Exhibit 1-A and 1-B, respectively. Certain capitalized and other terms used in
this Agreement are defined in Schedule B; and references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

SECTION 2.    SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes of the series and in the principal
amount specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

The performance and payment of all obligations of the Company hereunder and
under the Notes shall be guaranteed by the Guarantors pursuant to the Guarantee
Agreement.

SECTION 3.    CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL
60603, at 10:00 a.m., Chicago time, at a closing on September 12, 2019 or on
such other Business Day thereafter on or prior to September 13, 2019 as may be
agreed upon by the Company and the Purchasers (the “Closing”). At the Closing
the Company will deliver to each Purchaser the Notes of the respective series to
be purchased by such Purchaser in the form of a single Note (or such greater
number of Notes in denominations of at least $100,000 as such Purchaser may
request) for each series dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to account number 000-15056-8 at HSBC Bank
USA, N.A., 452 Fifth Avenue, New York, New York 10018-2706, SWIFT MRMDUS33, ABA
021-001-088, Account Name: Waters Corporation. If at the Closing the Company
shall fail to tender such Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.

SECTION 4.    CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1.    Representations and Warranties. The representations and
warranties of the Company in this Agreement and of the Guarantors in the
Guarantee Agreement shall be correct in all material respects when made and at
the time of the Closing.

Section 4.2.    Performance; No Default. Each Obligor shall have performed and
complied with all agreements and conditions contained in this Agreement or the
Guarantee Agreement, as the case may be, required to be performed or complied
with by it prior to or at the Closing. Before and after giving effect to the
issue and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14) no Default or Event of Default shall have occurred
and be continuing. Neither the Company nor any Subsidiary shall have entered
into any transaction since the date of the Presentation that would have been
prohibited by Section 10.1, 10.5, 10.6 or 10.7 had such Sections applied since
such date.

 

-2-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

Section 4.3.    Compliance Certificates.

(a)    Officer’s Certificate. Each Obligor shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b)    Secretary’s Certificate. Each Obligor shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes, this Agreement and the Guarantee Agreement, as the case may be.

Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from Morgan, Lewis & Bockius LLP and Ropes & Gray LLP, respective
counsel for the Obligors, covering the matters set forth in Exhibits 4.4(a)(1)
and 4.4(a)(2), respectively, and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board) and (c) not subject such Purchaser to any tax, penalty or liability under
or pursuant to any applicable law or regulation, which law or regulation was not
in effect on the date hereof. If requested by such Purchaser, such Purchaser
shall have received an Officer’s Certificate certifying as to such matters of
fact as such Purchaser may reasonably specify to enable such Purchaser to
determine whether such purchase is so permitted.

Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.

Section 4.7.    Payment of Special Counsel Fees. Without limiting the provisions
of Section 15.1, the Company shall have paid on or before the Closing the
reasonable fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to the Closing.

 

-3-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of Notes.

Section 4.9.    Changes in Corporate Structure. No Obligor shall have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Section 5.5 except in a
transaction wherein, the resulting entities shall be organized under the laws of
the United States or any state thereof and such transaction would have been
permitted under Section 10.2.

Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

Section 4.11.    Guarantee Agreement. The Guarantee Agreement shall have been
executed and delivered by each Guarantor as of the date of the Closing and such
Guarantee Agreement shall be in full force and effect on the date of the
Closing.

Section 4.12.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

SECTION 5.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.,

The Company represents and warrants to each Purchaser that:

Section 5.1.    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, except where the failure to have such corporate power or
authority could not reasonably be expected to have a Material Adverse Effect.
The Company has the corporate power and authority to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.

 

-4-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

Section 5.2.    Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3.    Disclosure. The Company, through its agents, J.P. Morgan
Securities LLC and TD Securities (USA) LLC, has delivered to each Purchaser a
copy of a Private Placement Investor Presentation dated May 2019 (the
“Presentation”), relating to the transactions contemplated hereby. The
Presentation provides an overview of recent corporate events and other selected
Company information. This Agreement, the Presentation, the financial statements
listed in Schedule 5.5 and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby and identified in Schedule 5.3 and the
financial statements described in Section 5.5 (this Agreement, the Presentation
and such documents, certificates or other writings, and such financial
statements delivered to each Purchaser prior to June 12, 2019 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made provided, that with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. Except as disclosed in the Disclosure Documents, since
December 31, 2018, there has been no change in the financial condition,
operations, business, properties or prospects of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Company that could reasonably be expected to have a Material Adverse Effect that
has not, been set forth herein or in the Disclosure Documents.

Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, the percentage
of shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary and whether such
Subsidiary is a Guarantor, (ii) to the knowledge of the Company, of the
Company’s Affiliates, other than Subsidiaries, and (iii) of the Company’s
directors and senior officers.

(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are, in the case of Domestic
Subsidiaries, fully paid and nonassessable and, in all cases, are owned by the
Company or another Subsidiary free and clear of any Lien other than a Lien which
would not be prohibited by Section 10.5.

 

-5-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

(c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact
except where the failure to have such corporate or other power and authority
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(d)    No Subsidiary is a party to, or otherwise subject to any Material legal,
Material regulatory, contractual or other restriction (other than this
Agreement, the agreements listed on Schedule 5.4 and customary limitations
imposed by corporate law or similar statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary except for restrictions contained in agreements or contracts which
would be permitted by the provisions of Section 10.8.

Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its consolidated Subsidiaries for the fiscal year ended December 31, 2018.
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of the Company and its consolidated Subsidiaries as of the respective
dates specified in such financial statements and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments). The
Company and its Subsidiaries do not have any Material liabilities (relating to
joint ventures, special purpose vehicles or other off-balance sheet liabilities
which relate to the incurrence or guarantee, directly or indirectly, by the
Company or any Subsidiary of any Debt) that are not disclosed on such financial
statements or otherwise disclosed in the Disclosure Documents.

Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter, regulations or by-laws, shareholders
agreement or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Subsidiary, except in the case of any such event relating to any
Subsidiary which is not an Obligor described in any of clause (i), (ii) or
(iii) above, so long as any such event could not individually, or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

-6-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes other than filings that the
Company may be required to make pursuant to the disclosure requirements of the
Securities Act, which filings, if any, shall be made on a timely basis by the
Company.

Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b)    Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including without limitation
Environmental Laws, the USA Patriot Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Section 5.9.    Taxes. The Company and each Subsidiary has timely filed or
caused to be filed all tax returns and reports required to have been filed by
the Company and each Subsidiary as the case may be and the Company and each
Subsidiary have paid or caused to be paid all taxes required to be paid by such
Person except (a) taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to
make any such filing or payment could not reasonably be expected to result in a
Material Adverse Effect. To the knowledge of the Company, the charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
Federal, State or other taxes for all fiscal periods are adequate in all
material respects. The U.S. Federal income tax liabilities of the Company and
its Subsidiaries have been finally determined (whether by reason of completed
audits or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2014.

Section 5.10.    Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by Section 10.5 of this Agreement. All leases
that individually or in the aggregate are Material are valid and subsisting and
are in full force and effect in all material respects except where the failure
to be so valid and subsisting and in full force and effect could not reasonable
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

-7-



--------------------------------------------------------------------------------

Section 5.11.    Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, without known conflict with the rights of others, except where
the failure to own or possess any of the foregoing could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(b)    To the knowledge of the Company, no product of the Company or any of its
Subsidiaries infringes any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person except any such infringement which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c)    To the knowledge of the Company, there is no violation by any Person of
any right of the Company or any of its Subsidiaries with respect to any patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Company or any of its Subsidiaries except any such
violation which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 5.12.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect.

(b)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

(c)    The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87, as amended, or any successor standard) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

(d)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(d) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

 

-8-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 40 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.

Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes for general corporate purposes of the Company
and its Subsidiaries, including repayment of Debt, refinancing of Debt, the
repurchase of Company shares of stock, capital expenditures and acquisitions. No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board (12 CFR 221), or for the purpose of buying
or carrying or trading in any Securities under such circumstances as to involve
the Company in a violation of Regulation X of said Board (12 CFR 224) or to
involve any broker or dealer in a violation of Regulation T of said Board
(12 CFR 220). Margin stock does not constitute more than 5.00% of the value of
the consolidated assets of the Company and its Subsidiaries and the Company does
not have any present intention that margin stock will constitute more than 5.00%
of the value of such assets. For the purposes of making the calculation pursuant
to the preceding sentence, to the extent consistent with Regulation U, Treasury
Stock shall be deemed not to be an asset of the Company and its Subsidiaries. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

Section 5.15.    Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Company and its Subsidiaries as of August 23, 2019 (including a description
of the obligors and obligees, principal amount outstanding and collateral
therefor, if any, and Guaranty thereof, if any and the aggregate committed
amount of any facility) which, individually, relates to a committed or
outstanding principal amount of not less than $30,000,000, since which date
there has been no Material change in the amounts (except for changes in
outstanding amounts under revolving credit facilities which do not exceed the
aggregate committed amount thereunder), interest rates, sinking funds,
installment payments or maturities of the Debt of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in effect, in the payment of any principal or interest
on any Debt of the Company or such Subsidiary which, individually, relates to a
committed or outstanding principal amount of not less than $30,000,000 and no
event or condition exists with respect to any such Debt of the Company or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Debt to become due and payable
before its stated maturity or before its regularly scheduled dates of payment.

 

-9-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

(b)    Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.5.

(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, the Notes or any Debt of the Company which, individually, relates
to an aggregate committed or outstanding principal amount of not less than
$30,000,000, except as specifically indicated in Schedule 5.15.

Section 5.16.    Anti-Corruption Laws and Sanctions. (a) The Company has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
employees and, to the knowledge of the Company, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Company, any Subsidiary or to the knowledge of the
Company, any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, any agent of the Company or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

(b) No part of the proceeds from the sale of the Notes hereunder has been used
or shall be used by the Company or any Subsidiary (A) for the purpose of
furthering an offer, payment, promise to pay, or authorization of the payment or
giving of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (B) for the purpose of funding, financing or
facilitating any activities, businesses or transactions of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transactions would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States.

Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, or the
Federal Power Act, as amended.

Section 5.18.    Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted asserting any claim against the Company or
any of its Subsidiaries or any of their respective real properties or other
assets now or formerly owned, leased or operated by any of them, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.

(b)    Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

 

-10-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

(c)    Neither the Company nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them and
has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and

(d)    All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

Section 5.19.    Guarantors. The Guarantors include each Subsidiary of the
Company other than Excluded Subsidiaries and newly-acquired or created Domestic
Subsidiaries that are not yet required to become Guarantors under the definition
of “Guarantee Requirement.” Each Subsidiary which is a guarantor or borrower
under the Primary Credit Agreement and is a Domestic Subsidiary is a Guarantor
hereunder.

SECTION 6.     REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that (i) it is an “accredited investor” within the meaning of Rule 501(a) under
the Securities Act, (ii) its financial condition is such that it is able to bear
all economic risk of investment in the Notes, including, a complete loss of its
investment therein, (iii) to its knowledge, the Company has provided it with
adequate access to financial and other information concerning the Company as it
has requested and it has had the opportunity to ask questions of and receive
answers from the Company concerning the transactions contemplated hereby and
(iv) it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to any distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account

 

-11-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or

(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this
clause (d);or

(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of

 

-12-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

“control” in Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest
in the Company and (i) the identity of such INHAM and (ii) the name(s) of the
employee benefit plan(s) whose assets constitute the Source have been disclosed
to the Company in writing pursuant to this clause (e); or

(f)    the Source is a governmental plan; or

(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7.     INFORMATION AS TO COMPANY.

Section 7.1.    Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:

(a)    Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Primary Credit Agreement or the date on which such corresponding
financial statements are delivered under any Primary Credit Agreement if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i)    a consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter, and

(ii)    consolidated statements of income and changes in financial position (or
consolidated statements of cash flow, as the case may be) of the Company and its
consolidated Subsidiaries, for such quarter and (in the case of the second and
third quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the

 

-13-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

companies being reported on and their results of operations and cash flows,
subject to changes resulting from year-end adjustments, provided that delivery
within the time period specified above of copies of the Company’s Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a), provided,
further, that the Company shall be deemed to have made such delivery of such
Form 10-Q if it shall have timely made such Form 10-Q available on “EDGAR” and
on its home page on the worldwide web (at the date of this Agreement located at:
http//www.waters.com) and shall have given each Purchaser prior notice (which
may include by email to any holder of Notes which has provided to the Company an
email address for such notice under this Section 7.1(a)) of such availability on
EDGAR and on its home page in connection with each delivery (such availability
and notice thereof being referred to as “Electronic Delivery”);

(b)    Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Primary Credit Agreement or the date on which such corresponding financial
statements are delivered under any Primary Credit Agreement if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of

(i)    a consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such year, and

(ii)    consolidated statements of income and shareholders’ equity and changes
in financial position of the Company and its consolidated Subsidiaries for such
year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by a report thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit) of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the companies being
reported upon and their results of operations and changes in financial position
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances,

provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act), prepared in accordance with the requirements therefor and filed
with the SEC, shall be deemed to satisfy the requirements of this
Section 7.1(b), provided, further, that the Company shall be deemed to have made
such delivery of such Form 10-K if it shall have timely made Electronic Delivery
thereof;

 

-14-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

(c)    SEC and Other Reports — promptly upon their becoming available, copies of
all reports on Form 10-K and Form 10-Q, and proxy materials the Company files
with the SEC under the Securities Exchange Act of 1934, as amended, provided,
that the Company shall be deemed to have made such delivery of such reports and
materials if it shall have made timely Electronic Delivery thereof;

(d)    Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(e)    ERISA Matters. (i) With respect to each fiscal year for which the Company
or any ERISA Affiliate shall have an aggregate Unfunded Liability of $30,000,000
or more for all of its Plans and all Multiemployer Plans, as soon as available,
and in any event within ten months after the end of such fiscal year, a
statement of Unfunded Liabilities of each such Plan or Multiemployer Plan,
certified as correct by an actuary enrolled in accordance with regulations under
ERISA and a statement of estimated Withdrawal Liability as of the most recent
plan year end as customarily prepared by the trustees under the Multiemployer
Plans to which the Company or any ERISA Affiliate has an obligation to
contribute; and

(ii)    as soon as possible, and in any event within 30 days after the
occurrence of each event the Company knows is or may be a reportable event (as
defined in Section 4043 of ERISA, but excluding any reportable event with
respect to which the 30-day reporting requirement has been waived) with respect
to any Plan or Multiemployer Plan with an Unfunded Liability in excess of
$30,000,000, a statement signed by the Senior Financial Officer of the Company
describing such reportable event and the action which the Company proposes to
take with respect thereto;

(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and

(g)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.

 

-15-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of any such financial
statements, shall be by separate concurrent delivery of such certificate to each
holder of Notes):

(a)    Covenant Compliance — the information (including reasonably detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.5 through 10.7 and Sections 10.9
and 10.10, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence). In the event that the
Company or any Subsidiary has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 9.4(b) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election); and

(b)    Event of Default — (i) a statement that such Senior Financial Officer has
reviewed the relevant terms hereof, (ii) a statement that no Default or Event of
Default exists or, if any does exist, stating the nature and status thereof and
describing the action the Company has taken or proposes to take with respect
thereto, and (iii) identifying the Subsidiaries, if any, that are “Excluded
Subsidiaries” under clauses (c) and (i) of the definition of such term.

Section 7.3.    Visitation. The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:

(a)    No Default — if no Default or Event of Default then exists during normal
business hours, at the expense of such holder and upon reasonable prior notice
to the Company, to visit during normal business hours the principal executive
office of the Company, to discuss the affairs, finances and accounts of the
Company and its Subsidiaries with the Company’s officers, and (with the consent
of the Company) its independent public accountants, and (with the consent of the
Company) to visit during normal business hours the other offices and properties
of the Company and each Subsidiary, all at such reasonable times and as often as
may be reasonably requested in writing; and

(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company to visit during normal business hours and inspect any of the offices
or properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to

 

-16-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:

(i)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each Purchaser or holder of a Note by e-mail;

(ii)    the Company shall have timely filed such Form 10-Q or Form 10-K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://waters.com as of the
date of this Agreement;

(iii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company on
IntraLinks or on any other similar website to which each Purchaser or holder of
Notes has free access; or

(iv)    the Company shall have filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each Purchaser or holder of Notes has free access;

provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Company shall have given each Purchaser or holder of a Note prior written
notice, which may be by e-mail or in accordance with Section 18, of such posting
or filing in connection with each delivery, provided further, that upon request
of any each Purchaser or holder to receive paper copies of such forms, financial
statements and Officer’s Certificates or to receive them by e-mail, the Company
will promptly e-mail them or deliver such paper copies, as the case may be, to
such Purchaser or holder.

SECTION 8.     PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each series of Notes shall be due and payable on the stated maturity
date of such series.

Section 8.2.    Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part

 

-17-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

of, the Notes, in an amount not less than 10% of the aggregate principal amount
of the Notes then outstanding in the case of a partial prepayment, at 100% of
the principal amount so prepaid, together with interest accrued thereon to the
date of prepayment, and the Make-Whole Amount determined for the prepayment date
with respect to such principal amount with respect to the Notes. The Company
will give each holder of Notes written notice of each optional prepayment under
this Section 8.2 not less than 20 days and not more than 60 days prior to the
date fixed for such prepayment unless the Company and the Required Holders agree
to another time period pursuant to Section 17. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount, if any, due in connection with
such prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

Section 8.4.    Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the Make-Whole Amount, if any. From
and after such date, unless the Company shall fail to pay such principal amount
when so due and payable, together with the interest and Make-Whole Amount, if
any, as aforesaid, interest on such principal amount shall cease to accrue. Any
Note paid or prepaid in full shall be surrendered to the Company and cancelled
and shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

Section 8.5.    Purchase of Notes. The Company will not and will not permit any
Controlled Affiliate to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or a
Controlled Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions. Any such offer shall provide
each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 20
Business Days. If the holders of more than 25% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 10 Business Days from its receipt of
such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Controlled Affiliate pursuant to any payment, prepayment
or purchase of Notes pursuant to any provision of this Agreement and no Notes
may be issued in substitution or exchange for any such Notes.

 

-18-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

Section 8.6.    Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied

 

-19-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

yield to maturity will be determined by interpolating linearly between (1) the
U.S. Treasury constant maturity so reported with the term closest to and greater
than such Remaining Average Life and (2) the U.S. Treasury constant maturity so
reported with the term closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7.    Change in Control.

(a)    Notice of Change in Control. The Company will, within five (5) Business
Days after the occurrence of any Change in Control, give written notice (the
“Change of Control Notice”) of such Change in Control to each holder of Notes.
Such Change of Control Notice shall contain and constitute an offer to prepay
the Notes as described in Section 8.7(c) hereof and shall be accompanied by the
certificate described in Section 8.7(e).

(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
paragraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such Change of Control Notice (the
“Proposed Prepayment Date”). Such date shall be not less than 30 days and not
more than 90 days after the date of such offer.

(c)    Acceptance. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company not later than 10 days prior to the Proposed Prepayment
Date. A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this Section 8.3 shall be deemed to constitute a rejection of such
offer by such holder.

 

-20-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of the Notes together with
accrued and unpaid interest thereon but without any Make-Whole Amount. The
prepayment shall be made on the Proposed Prepayment Date.

(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by the Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid
(which shall be 100% of each such Note); (iv) the interest that would be due on
each Note offered to be prepaid, accrued to the Proposed Prepayment Date;
(v) that the conditions of this Section 8.7 have been fulfilled; and (vi) in
reasonable detail, the nature and date or proposed date of the Change in
Control.

(f)    Certain Definitions. “Change in Control” means (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) of shares representing more than 30% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Company; or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were not
(i) directors of the Company on the date hereof, (ii) nominated by the board of
directors of the Company or (iii) appointed by directors so nominated.

SECTION 9.     AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1.    Compliance with Law. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority (including, without limitation, all Environmental Laws the USA Patriot
Act and the other laws and regulations that are referred to in Section 5.16),
noncompliance with which could reasonably be expected to result in a Material
Adverse Effect.

Section 9.2.    Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, pay and discharge, before the same shall become
delinquent, (i) all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income, profit or property, and (ii) all
material lawful claims which, if unpaid, might by law become a lien upon its
property; provided, however, that neither the Company nor any Subsidiary shall
be required to pay or discharge any such tax, assessment, charge or claim which
is being contested in good faith and by proper proceedings and with respect to
which the Company shall have established appropriate reserves in accordance with
GAAP.

 

-21-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

Section 9.3.    Corporate Existence, Etc. Subject to Section 10.2, the Company
will at all times preserve and maintain, and cause each Subsidiary to preserve
and maintain, its legal existence and the rights, licenses, permits, privileges
and franchises material to the conduct of its business, except to the extent
that failures to keep in effect such rights, licenses, permits, privileges,
franchises and, in the case of Subsidiaries only, legal existence could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution not prohibited under Section 10.2.

Section 9.4.    Books and Records; Compliance. (a) The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
all material respects, in which full and correct entries shall be made of all
financial transactions and the assets and business of the Company and each
Subsidiary in accordance with GAAP consistently applied.

(b)    For purposes of determining compliance with the financial covenants
contained in this Agreement, any election by the Company to measure an item of
Debt using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification No. 825 (Financial Instruments) or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

Section 9.5.    Guarantee Requirement. The Company will cause the Guarantee
Requirement to be satisfied at all times.

SECTION 10.     NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1.    Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon such terms as are determined in
good faith by the Company to be reasonable.

Section 10.2.    Merger, Consolidation, Etc. (a) The Company will not merge or
consolidate with or into, or transfer or permit the transfer of all or
substantially all its consolidated assets to, any Person (including by means of
one or more mergers or consolidations of or transfers of assets by
Subsidiaries), except that the Company may merge or consolidate with any
US Corporation if (i) the Company shall be the surviving corporation in such
merger or consolidation, (ii) immediately after giving effect thereto no Default
shall have occurred and be continuing and (iii) the Company shall be in
compliance with the covenants set forth in Sections 10.9 and 10.10 as of and for
the most recently ended period of four fiscal quarters for which financial
statements shall have been delivered pursuant to Section 7.01, giving pro forma
effect to such merger or consolidation and any related incurrence of Debt as if
they had occurred at the beginning of such period, and the holders of the Notes
shall have received a certificate of the chief financial officer of the Company
setting forth computations demonstrating such compliance.

 

-22-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

(b)    The Company will not permit any Material Subsidiary to merge or
consolidate with or into, or transfer all or substantially all its assets to,
any Person, except that (i) any Material Subsidiary may merge into or transfer
all or substantially all its assets to the Company, (ii) any Material Subsidiary
may merge or consolidate with or transfer all or substantially all its assets to
any Subsidiary; provided that if either constituent corporation in such merger
or consolidation, or the transferor of such assets, shall be a Guarantor, then
the surviving or resulting corporation or the transferee of such assets, as the
case may be, must be or at the time of such transaction become a Guarantor and
(iii) so long as, at the time of and immediately after giving effect to such
transaction, no Default shall have occurred and be continuing, any Material
Subsidiary may merge or consolidate with or transfer all or substantially all
its assets to any Person other than the Company or a Subsidiary so long as such
transaction would not be prohibited by Section 10.2(a)(iii) above.
Notwithstanding the foregoing, nothing in this Section 10.2(b) shall (a) so long
as, at the time of and immediately after giving effect to such transaction, no
Event of Default shall have occurred and be continuing, prohibit the Company or
any Subsidiary from (i) transferring any assets of such Person to acquire
Foreign Subsidiaries, (ii) making capital or working capital contributions to
Foreign Subsidiaries in the ordinary course of business, or (iii) selling or
otherwise disposing of assets to a Foreign Subsidiary on arm’s-length terms (as
determined in good faith by the Company or the applicable Subsidiary) or
(b) require any Foreign Subsidiary to become a Guarantor hereunder.

(c)    The Company will not permit any Domestic Subsidiary other than Excluded
Subsidiaries which are described in clauses (c) and (i) of the definition of
“Excluded Subsidiaries”) to become a subsidiary of a Foreign Subsidiary;
provided that nothing in this Section 10.2(c) shall prevent the Company from
acquiring, directly or indirectly, any Person that at the time of and
immediately after giving effect to such acquisition would constitute a Foreign
Subsidiary and would own any Domestic Subsidiary not acquired by it in
contemplation of such acquisition.

For purposes of this Section 10.2, Treasury Stock to the extent constituting
Margin Stock shall be deemed not to be an asset of the Company.

Section 10.3.    Line of Business. The Company will not fail to be engaged in
the business conducted by the Company and the Subsidiaries on the date hereof to
an extent such that the character of the business conducted by the Company and
the Subsidiaries on the date hereof, taken as a whole, shall be materially
changed.

Section 10.4.    Terrorism Sanctions Regulations.

(a) The Company will not and will not permit any Subsidiary to (a) become a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (b) engage in any dealings or transactions with any such
Person that would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect or to affect in any materially adverse
manner any holder of Notes.

 

-23-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

(b) The Company will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

Section 10.5.    Liens. (a) The Company will not create, incur, assume or permit
to exist, or permit any Subsidiary to create, incur, assume or permit to exist,
any Lien on any property or asset now owned or hereafter acquired by it securing
Debt unless, after giving effect thereto, the sum of (without duplication)
(i) all Debt secured by all such Liens, (ii) the principal amount of all Debt of
Subsidiaries that are not Guarantors permitted by Section 10.6(b) and (iii) all
Attributable Debt in respect of Sale and Leaseback Transactions (other than Sale
and Leaseback Transactions entered into at the time the property subject thereto
is acquired or within 90 days thereafter) permitted by Section 10.7, does not at
any time exceed the greater of $180,000,000 or 15% of Consolidated Net Tangible
Assets. For the purpose of this Section 10.5, Treasury Stock to the extent
constituting Margin Stock shall be deemed not to be an asset of the Company and
its Subsidiaries.

(b)    The Company agrees that neither it nor any of its Subsidiaries shall use
any capacity under Section 10.5(a) above to secure any amounts owed or
outstanding under any Primary Credit Agreement unless the obligations of the
Company under the Notes and this Agreement and the obligations of the Guarantors
under the Guarantee Agreements are also concurrently equally and ratably secured
pursuant to documentation in form and substance reasonably satisfactory to the
Required Holders (including, but not limited to, documentation such as security
agreements and other necessary or desirable collateral agreements, an
intercreditor agreement and an opinion of independent legal counsel).

Section 10.6.    Subsidiary Debt. The Company will not permit any Subsidiary
that is not a Guarantor to create, incur, assume or permit to exist any Debt,
except:

(a)    Debt to the Company or any other Subsidiary; and

(b)    other Debt; provided that the sum of (without duplication) (i) the
principal amount of all Debt permitted by this clause (b), (ii) the principal
amount of all Debt secured by Liens permitted by Section 10.5(a) and (iii) all
Attributable Debt in respect of Sale and Leaseback Transactions (other than Sale
and Leaseback Transactions entered into at the time the property subject thereto
is acquired or within 90 days thereafter) permitted by Section 10.7 does not at
any time exceed the greater of $180,000,000 or 15% of Consolidated Net Tangible
Assets.

Section 10.7.    Sale and Leaseback Transactions. The Company will not enter
into or be party to, or permit any Subsidiary to enter into or be party to, any
Sale and Leaseback Transaction (other than any Sale and Leaseback Transaction
entered into at the time the property subject thereto is acquired or within
90 days thereafter) unless after giving effect thereto the sum of (without
duplication) (i) all Attributable Debt permitted by this Section 10.7, (ii) the
principal

 

-24-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

amount of all Debt of Subsidiaries that are not Guarantors permitted by
Section 10.6(b) and (iii) the principal amount of all Debt secured by Liens
permitted by Section 10.5(a) does not exceed the greater of $180,000,000 or 15%
of Consolidated Net Tangible Assets.

Section 10.8.    Certain Restrictive Agreements. The Company will not enter
into, or permit any Subsidiary to enter into, any contract or other agreement
that would limit the ability of any Subsidiary to pay dividends or make loans or
advances to, or to repay loans or advances from, the Company or any other
Subsidiary, other than (i) customary non-assignment provisions in any lease or
sale agreement relating to the assets that are the subject of such lease or sale
agreement, (ii) any restrictions binding on a Person acquired by the Company at
the time of such acquisition, which restriction is applicable solely to the
Person so acquired and its subsidiaries and was not entered into in
contemplating of such acquisition, (iii) in connection with any secured Debt
permitted under Section 10.5, customary restrictions on the transfer of the
Collateral securing such Debt and (iv) in connection with any other Debt
permitted under Section 10.5 or 10.6 if and so long as the exception described
in this clause (iv) is permitted pursuant to the Primary Credit Agreement.

Section 10.9.     Leverage Ratio.

(a)    The Company will not permit the Leverage Ratio as of the end of any
fiscal quarter to exceed 3.50:1.00; provided that, following the completion of a
Material Acquisition that, on a pro forma basis, giving effect to any related
incurrence or repayment of Debt, would result in an increase in the Company’s
Leverage Ratio, if the Company shall so elect by a notice delivered to the
holders of Notes as of the last day of the fiscal quarter the Material
Acquisition was consummated (a “Leverage Ratio Increase Election”), such maximum
Leverage Ratio shall be increased to 4.00:1.00 at the end of and for the fiscal
quarter during which such Material Acquisition shall have been consummated and
at the end of and for each of the following three consecutive fiscal quarters
(the period during which any such increase in the Leverage Ratio shall be in
effect being called a “Leverage Ratio Increase Period”), and in which event, the
Company shall be obligated to pay the Incremental Interest Payment provided for
in Section 10.9(c). The Company may terminate any Leverage Ratio Increase Period
by a notice delivered to the holders of Notes, whereupon, on the last day of the
fiscal quarter during which such notice is given and on the last day of each
fiscal quarter thereafter until another Leverage Ratio Increase Period has
commenced as provided in this Section, the maximum Leverage Ratio shall be
3.50:1.00. If a Leverage Ratio Increase Election shall have been made under this
Section, the Company may not make another Leverage Ratio Increase Election
unless, following the termination or expiration of the most recent prior
Leverage Ratio Increase Period, the Leverage Ratio as of the last day of at
least two consecutive full fiscal quarters of the Company shall not have
exceeded 3.50:1.00. Notwithstanding the foregoing, the Company shall not be
permitted to make more than two Leverage Ratio Increase Elections during the
term of this Agreement.

(b)    If the Leverage Ratio exceeds 3.50 to 1.00 as permitted by
Section 10.9(a), as evidenced by an Officer’s Certificate delivered pursuant to
Section 7.2(a), the interest rate payable on the Notes shall be increased by
0.50% (the “Incremental Interest”). Such

 

-25-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

Incremental Interest shall begin to accrue on the first day of the fiscal
quarter following the fiscal quarter in respect of which such Officer’s
Certificate was delivered, and shall continue to accrue until the Company has
provided an Officer’s Certificate pursuant to Section 7.2(a) demonstrating that,
as of the last day of the fiscal quarter in respect of which such Officer’s
Certificate is delivered, the Leverage Ratio is not more than 3.50 to 1.00. In
the event such Officer’s Certificate evidencing that the Leverage Ratio is not
more than 3.50 to 1.00 is delivered, the Incremental Interest shall cease to
accrue on the last day of the fiscal quarter in respect of which such Officer’s
Certificate is delivered.

(c)    Within 10 Business Days of the delivery of an Officer’s Certificate
pursuant to Section 7.2(a) evidencing that the Leverage Ratio exceeds 3.50 to
1.00, the Company shall pay to each holder of a Note the amount attributable to
the Incremental Interest (the “Incremental Interest Payment”) which shall be the
product of (i) the aggregate outstanding principal amount of Notes held by such
holder (or its predecessor(s) in interest) as of the first day that Incremental
Interest begins to accrue, (ii) 0.50% (to reflect the Incremental Interest) and
(iii) 0.25% (to reflect that the Incremental Interest is payable quarterly). The
Incremental Interest Payment, if any, shall be paid quarterly by wire transfer
of immediately available funds to each holder of the Notes in accordance with
the terms of this Agreement.

Section 10.10.    Interest Coverage Ratio. The Company will not permit the
Interest Coverage Ratio as of the end of any fiscal quarter for any period of
four consecutive fiscal quarters to be less than 3.50:1.00.

SECTION 11.     EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c)    (i) the Company defaults in the performance of or compliance with any
term contained in Section 7.1(d) or Sections 10.5 through 10.10, inclusive, or
(ii) any Guarantor defaults in the performance or compliance with any term of
the Guarantee Agreement; or

(d)    the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

 

-26-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

(e)    any representation or warranty made in writing by or on behalf of an
Obligor or by any officer of an Obligor in this Agreement or the Guarantee
Agreement or in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or

(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at least $30,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Debt in an
aggregate outstanding principal amount of at least $30,000,000 or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared (or one or more Persons are entitled to declare such Debt
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), (x) the
Company or any Subsidiary has become obligated to purchase or repay Debt before
its regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $30,000,000, or (y) one or
more Persons have the right to require the Company or any Subsidiary so to
purchase or repay such Debt; or

(g)    the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h)    a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

 

-27-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

(i)    a final judgment or judgments for the payment of money aggregating in
excess of $30,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
60 days after the expiration of such stay; or

(j)    either (i) the PBGC shall terminate any Plan that provides benefits for
employees of the Company or any ERISA Affiliate and such Plan shall have an
Unfunded Liability in an amount in excess of $30,000,000 at such time,
(ii) Withdrawal Liability shall be assessed against the Company or any ERISA
Affiliate in connection with any Multiemployer Plan (whether under Section 4203
or Section 4205 of ERISA) and such Withdrawal Liability shall be an amount in
excess of $30,000,000 or (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed $30,000,000
and such amount could reasonably be expected to have a Material Adverse Effect;
or

(k)    the guarantee of any Guarantor under a Guarantee Agreement shall not be
(or shall be asserted by the Company or any Guarantor not to be) valid or in
full force and effect.

SECTION 12.     REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the

 

-28-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

parties hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount, if any, by the Company in the event that the Notes are prepaid or are
accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or in any Guarantee Agreement, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.

Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of not less than 51%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, the Guarantee Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

SECTION 13.     REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address

 

-29-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

of each holder of one or more Notes, each transfer thereof and the name and
address of each transferee of one or more Notes shall be registered in such
register. If any holder of one or more Notes is a nominee, then (a) the name and
address of the beneficial owner of such Note or Notes shall also be registered
in such register as an owner and holder thereof and (b) at any such beneficial
owner’s option, either such beneficial owner or its nominee may execute any
amendment, waiver or consent pursuant to this Agreement. Prior to due
presentment for registration of transfer, the Person(s) in whose name any
Note(s) shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1-A with
respect to the Series L Notes and Exhibit 1-B with respect to the Series M
Notes. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2. If a
transferee is relying on clauses (c), (d), (e) or (g) of Section 6.2, it shall
provide the written disclosure required in such clauses to the Company at least
six Business Days prior to the transfer of a Note and if the Company reasonably
determines, based upon an opinion of counsel it furnishes to the transferor and
the transferee not less than one Business Day prior to the proposed transfer,
that the transfer could reasonably be prohibited under section 406 of ERISA,
such transfer shall not be effectuated until such time, if any, as the
transferee represents that it is relying on other clauses of Section 6.2 or the
Company determines that the proposed transfer would not be prohibited by section
406 of ERISA.

 

-30-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $25,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b)    in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

SECTION 14.     PAYMENTS ON NOTES.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JP Morgan Chase NA in such jurisdiction. The Company may at any time, by notice
to each holder of a Note, change the place of payment of the Notes so long as
such place of payment shall be either the principal office of the Company in
such jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

 

-31-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

Section 14.3.    FATCA Information. By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Company, or to such other Person as may be reasonably
requested by the Company, from time to time (a) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other Forms reasonably requested by the Company necessary to establish
such holder’s status as a United States Person under FATCA and as may otherwise
be necessary for the Company to comply with its obligations under FATCA and
(b) in the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential.

SECTION 15.     EXPENSES, ETC.

Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable and
documented costs and expenses (including reasonable and documented attorneys’
fees of a special counsel and, if reasonably required by the Required Holders,
local or other counsel) incurred by the Purchasers and each other holder of a
Note in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement, the Guarantee
Agreement or the Notes (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the reasonable costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement, the Guarantee Agreement or the Notes or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, the Guarantee Agreement or the
Notes, or by reason of being a holder of any Note and (b) the reasonable costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work-out or restructuring of the transactions contemplated hereby and
by the Notes and the Guarantee Agreement. The Company will pay, and will save
each Purchaser and each other holder of a Note harmless from, all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes).

Section 15.2.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Guarantee Agreement or the Notes,
and the termination of this Agreement.

 

-32-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

SECTION 16.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and the
Guarantee Agreement embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

SECTION 17.     AMENDMENT AND WAIVER.

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Make-Whole Amount, if any, on, the
Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.

Section 17.2.    Solicitation of Holders of Notes.

(a)    Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or the Guarantee Agreement. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 or the Guarantee
Agreement to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.

(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the

 

-33-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

terms and provisions hereof or the Guarantee Agreement or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of Notes then outstanding even if such holder did not consent to such waiver or
amendment.

(c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 or the Guarantee Agreement by the holder of any Note that has
transferred or has agreed to transfer such Note to the Company, any Subsidiary
or any Affiliate of the Company and has provided or has agreed to provide such
written consent as a condition to such transfer shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such transferring holder.

Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or the Guarantee Agreement applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of any Note and no delay in
exercising any rights hereunder or under any Note or Guarantee Agreement shall
operate as a waiver of any rights of any holder of such Note. As used herein,
the term “this Agreement” and references thereto shall mean this Agreement as it
may from time to time be amended or supplemented.

Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Guarantee
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Guarantee Agreement or the Notes to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by the Company or any
of its Affiliates shall be deemed not to be outstanding.

 

-34-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

SECTION 18.    NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid) or (d) with respect to any notice required to be provided by the
Company to the Purchasers. Any such notice must be sent:

(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of John E. Lynch, or at such other address as
the Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19.    REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 20.    CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement provided that such term does not include information
that (a) was publicly known or otherwise known to such Purchaser prior to the
time of such disclosure not as a result of any violation of this Section 20

 

-35-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

which violation was known by such Purchaser, (b) subsequently becomes publicly
known through no act or omission by such Purchaser or any person acting on such
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other than
through disclosure by the Company or any Subsidiary not as a result of any
violation of this Section 20 which violation was known by such Purchaser or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or the Guarantee Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 

-36-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

SECTION 21.    SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

SECTION 22.    MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2.    Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount, or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

Section 22.3.    Accounting Terms. (a) All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP.

(b)    If the Company notify the holders of Notes that, in the Company’s
reasonable opinion, or if the Required Holders notify the Company that, in the
Required Holders’ reasonable opinion, as a result of changes in applicable GAAP
after the date of this Agreement (“Subsequent Changes”), any of the covenants
contained in Sections 10.5 through 10.10, inclusive, or any of the defined terms
used therein no longer apply as intended such that such covenants are materially
more or less restrictive to the Company than as at the date of this

 

-37-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

Agreement, the Company and the holders of Notes shall negotiate in good faith to
reset or amend such covenants or defined terms so as to negate such Subsequent
Changes, or to establish alternative covenants or defined terms. Until the
Company and the Required Holders so agree to reset, amend or establish
alternative covenants or defined terms, the covenants contained in Sections 10.5
through 10.10, inclusive, together with the relevant defined terms, shall
continue to apply and compliance therewith shall be determined assuming that the
Subsequent Changes shall not have occurred (“Static GAAP”). During any period
that compliance with any covenants shall be determined pursuant to Static GAAP,
the Company shall include relevant reconciliations in reasonable detail between
then applicable GAAP and Static GAAP with respect to the applicable covenant
compliance calculations contained in each certificate of a Senior Financial
Officer delivered pursuant to Section 7.2(a) during such period.

(c)    Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the financial
statements of the Company and its consolidated Subsidiaries for the fiscal year
ended December 31, 2018 for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.
For the avoidance of doubt, the Company shall include relevant reconciliations
in reasonable detail between GAAP in place at the applicable time to GAAP in
place (related to such treatment of leases) for the fiscal year ended
December 31, 2018 with respect to the applicable covenant compliance
calculations contained in each certificate of Senior Financial Officer delivered
pursuant to Section 7.2(a) during such period. Notwithstanding the foregoing, in
the event that the Primary Credit Agreement is amended or modified with the
effect that any provision (including but not limited to the leverage covenant
contained therein) shall include a lease of property of a Person as lessee as
debt for purposes of such provision (notwithstanding that such lease would not
have been included as debt under GAAP as in effect on December 31, 2018), then
such lease shall be included as a Capital Lease under this Agreement.

Section 22.4.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.5.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

-38-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

Section 22.6.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.7.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.8.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c)    Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

Section 22.9.    Release of Guarantors. Notwithstanding any contrary provision
herein or in the Notes or in any Guarantee Agreement, if the Company shall
request the release under a Guarantee Agreement (x) of any Subsidiary to be sold
or otherwise disposed of (including through the sale or disposition of any
Subsidiary owning such Subsidiary) to a Person other than the Company or a
Subsidiary in a transaction permitted under the terms of this Agreement or
(y) of any Subsidiary because such Subsidiary has become an Excluded Subsidiary,
and, in other

 

-39-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

case, shall deliver to the holders of the Notes a certificate of a Responsible
Officer to the effect that (i) such sale, other disposition or such designation
of such Subsidiary as an Excluded Subsidiary will comply with the terms of this
Agreement, (ii) such Subsidiary shall not be a guarantor or obligor under a
Primary Credit Agreement or any note purchase agreement of the Company from time
to time (“Note Purchase Agreement” together with the Primary Credit Agreement,
the “Material Agreements”), and (iii) (A) if such Subsidiary Guarantor is a
guarantor or is otherwise liable for or in respect of any Material Agreement,
then such Subsidiary Guarantor has been released and discharged (or will be
released and discharged concurrently with the release of such Subsidiary
Guarantor under its Subsidiary Guaranty) under the Material Agreements, (B) at
the time of, and after giving effect to, such release and discharge, no Default
or Event of Default shall be existing, (C) no amount is then due and payable
under such Subsidiary Guaranty and (D) if in connection with such Subsidiary
Guarantor being released and discharged under any Material Agreement any fee or
other form of consideration is given to any holder of Indebtedness under such
Material Agreement for such release, the holders of the Notes shall receive
equivalent consideration substantially concurrently therewith. In the event of
any such release, for purposes of Section 10.6, all Indebtedness of such
Subsidiary shall be deemed to have been incurred concurrently with such release.

*    *    *    *    *

 

-40-



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, WATERS CORPORATION By:  

/s/ Sherry L. Buck

  Name: Sherry L. Buck   Title: Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

By:   Northwestern Mutual Investment Management Company, LLC   Its investment
advisor By:  

/s/ Brian P. McDonald

Name: Brian P. McDonald Title: Managing Director

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

for its Group Annuity Separate Account By:  

/s/ Brian P. McDonald

Name: Brian P. McDonald Its Authorized Representative



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

METROPOLITAN LIFE INSURANCE COMPANY By:   MetLife Investment Management, LLC,  
Its Investment Manager METLIFE INSURANCE K.K. By:   MetLife Investment
Management, LLC,   Its Investment Manager

METROPOLITAN TOWER LIFE INSURANCE COMPANY

By:   MetLife Investment Management, LLC,   Its Investment Manager

METROPOLITAN PROPERTY AND CASUALTY INSURANCE COMPANY

By:   MetLife Investment Management, LLC,   Its Investment Manager By:  

/s/ John A. Wills

Name: John A. Wills Title: Authorized Signatory and Managing Director
BRIGHTHOUSE LIFE INSURANCE COMPANY By:   MetLife Investment Management, LLC,  
Its Investment Manager By:  

/s/ Jason Rothenberg

Name: Jason Rothenberg Title: Authorized Signatory and Managing Director
PENSIONSKASSE DES BUNDES PUBLICA By:   MetLife Investment Management Limited,  
as Investment Manager By:  

/s/ Annette Bannister

Name: Annette Bannister Title: Authorised Signatory

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

RSUI INDEMNITY COMPANY By:   MetLife Investment Management, LLC,   Its
Investment Manager By:  

/s/ Judith A. Gulotta

Name: Judith A. Gulotta Title: Authorized Signatory and Managing Director

PENSION AND SAVINGS COMMITTEE, ON BEHALF OF THE ZURICH AMERICAN INSURANCE
COMPANY MASTER RETIREMENT TRUST

By:   MetLife Investment Management, LLC,   Its Investment Manager By:  

/s/ Judith A. Gulotta

Name: Judith A. Gulotta Title: Authorized Signatory and Managing Director ZURICH
AMERICAN INSURANCE COMPANY By:   MetLife Investment Management, LLC,   Its
Investment Manager By:  

/s/ Judith A. Gulotta

Name: Judith A. Gulotta Title: Authorized Signatory and Managing Director
TRANSATLANTIC REINSURANCE COMPANY By:   MetLife Investment Management, LLC,  
Its Investment Manager By:  

/s/ Judith A. Gulotta

Name: Judith A. Gulotta Title: Authorized Signatory and Managing Director

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By:   Barings LLC as Investment Adviser By:  

/s/ George Stone

  Name: George Stone   Title: Managing Director YF LIFE INSURANCE INTERNATIONAL
LIMITED By:   Barings LLC as Investment Adviser By:  

/s/ George Stone

  Name: George Stone   Title: Managing Director

MUFG FUND SERVICES (CAYMAN) LIMITED,
acting solely in its capacity as trustee of Bright – II Fund, a sub-fund of
Global Private Credit Umbrella Unit Trust*

By:   Barings LLC as Investment Adviser By:  

/s/ George Stone

  Name: George Stone   Title: Managing Director

 

*

Trustee’s obligations in such capacity will be solely the obligations of the
Trustee acting on behalf of Bright – II Fund, and that no creditor will have any
recourse against any of the Trustee, (or any of its directors, officers or
employees) for any claims, losses, damages, liabilities, indemnities or other
obligations whatsoever in connection with actions taken by the Trustee, with any
recourse to the Trustee limited to the assets of Bright – II Fund

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

NEW YORK LIFE INSURANCE COMPANY By:  

/s/ Clara Fagan

  Name: Clara Fagan   Title:   Corporate Vice President

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By:   NYL Investors LLC, its Investment Manager By:  

/s/ Clara Fagan

  Name: Clara Fagan   Title:   Director

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)

By:   NYL Investors LLC, its Investment Manager By:  

/s/ Clara Fagan

  Name: Clara Fagan   Title:   Director

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE

By:   New York Life Insurance Company, its attorney-in-fact By:  

/s/ Clara Fagan

  Name: Clara Fagan   Title:   Corporate Vice President

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:   PGIM, Inc., as investment manager By:  

/s/ Ashley Dexter

  Ashley Dexter   Vice President THE GIBRALTAR LIFE INSURANCE CO., LTD. By:  
Prudential Investment Management Japan Co., Ltd., as Investment Manager By:  
PGIM, Inc., as Sub-Adviser By:  

/s/ Ashley Dexter

  Ashley Dexter   Vice President FARMERS INSURANCE EXCHANGE By:   Prudential
Private Placement Investors, L.P. (as Investment Advisor) By:   Prudential
Private Placement Investors, Inc. (as its General Partner) By:  

/s/ Ashley Dexter

  Ashley Dexter   Vice President

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

MID CENTURY INSURANCE COMPANY By:   Prudential Private Placement Investors, L.P.
(as Investment Advisor) By:   Prudential Private Placement Investors, Inc. (as
its General Partner)   By:  

/s/ Ashley Dexter

    Ashley Dexter     Vice President PENSIONSKASSE DES BUNDES PUBLICA By:  
Pricoa Capital Group Limited, as Investment Manager   By:  

/s/ Edward Jolly

    Director Edward Jolly

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

ALLIANZ GLOBAL RISKS US INSURANCE COMPANY

By:   Allianz Global Investors U.S. LLC   As the authorized signatory and
investment manager   By:  

/s/ Charles Dudley

    Name: Charles Dudley     Title:   Managing Director

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

By:   Allianz Global Investors U.S. LLC   As the authorized signatory and
investment manager   By:  

/s/ Charles Dudley

    Name: Charles Dudley     Title:   Managing Director

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

JACKSON NATIONAL LIFE INSURANCE COMPANY By:   PPM America, Inc., as attorney in
fact,   on behalf of Jackson National Life Insurance Company

/s/ Elena S. Unger

Name: Elena S. Unger Title:   Vice President

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

By:   Macquarie Investment Management Advisers, a series of Macquarie Investment
Management Business Trust, Attorney in Fact By:  

/s/ Philip Lee

  Name: Philip Lee   Title:   Vice President

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

UNITED OF OMAHA LIFE INSURANCE COMPANY By:  

/s/ Lee Martin

  Name: Lee Martin   Title:   Vice President

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

By:  

/s/ Timothy Powell

  Name: Timothy Powell   Title:   Managing Director

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

By:  

/s/ Timothy Powell

  Name: Timothy Powell   Title:   Managing Director

BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA

By:  

/s/ Timothy Powell

  Name: Timothy Powell   Title:   Managing Director

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

STATE FARM LIFE INSURANCE COMPANY

By:  

/s/ Jeffrey Attwood

Name:   Jeffrey Attwood Title:   Investment Professional By:  

/s/ Rebekah L. Holt

Name:   Rebekah L. Holt Title:   Investment Professional

STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY

By:  

/s/ Jeffrey Attwood

Name:   Jeffrey Attwood Title:   Investment Professional By:  

/s/ Rebekah L. Holt

Name:   Rebekah L. Holt Title:   Investment Professional

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

HARTFORD FIRE INSURANCE COMPANY

By:   Hartford Investment Management Company, their investment manager By:  

/s/ Dawn Bruneau

  Name: Dawn Bruneau   Title:   Vice President

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

AMERICAN UNITED LIFE INSURANCE COMPANY

/s/ David Weisenburger

Name: David Weisenburger Title:   VP, Fixed Income Securities THE STATE LIFE
INSURANCE COMPANY By:   American United Life Insurance Company Its:   Agent

/s/ David Weisenburger

Name: David Weisenburger Title:   VP, Fixed Income Securities PIONEER MUTUAL
LIFE INSURANCE COMPANY By:   American United Life Insurance Company Its:   Agent

/s/ David Weisenburger

Name: David Weisenburger Title:   VP, Fixed Income Securites

 



--------------------------------------------------------------------------------

Waters Corporation

     Note Purchase Agreement  

 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

By:   Cigna Investments, Inc. (authorized agent)   By:  

/s/ Christopher Potter

    Name: Christopher Potter     Title:   Managing Director

CIGNA LIFE INSURANCE COMPANY OF NEW YORK

By:   Cigna Investments, Inc. (authorized agent)   By:  

/s/ Christopher Potter

    Name: Christopher Potter     Title:   Managing Director

LIFE INSURANCE COMPANY OF NORTH AMERICA

By:   Cigna Investments, Inc. (authorized agent)   By:  

/s/ Christopher Potter

    Name: Christopher Potter     Title:   Managing Director

CIGNA HEALTH AND LIFE INSURANCE COMPANY

By:   Cigna Investments, Inc. (authorized agent)   By:  

/s/ Christopher Potter

    Name: Christopher Potter     Title:   Managing Director

 



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended and all other US laws, rules, and regulations applicable to the
Company or any of its Subsidiaries from time to time concerning or relating to
bribery or corruption.

“Anti-Terrorism Order” means Executive Order No. 13224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

“Attributable Debt” means, in connection with any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the
discount rate implied in the lease) of the obligations of the lessee for rental
payments during the term of the lease.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Boston Massachusetts are
required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.

“CFC Holdco” means a Subsidiary that has no material assets other than equity
interests in one or more CFCs.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Company” means Waters Corporation, a Delaware corporation, or any successor
that becomes such in the manner prescribed in Section 10.2.

“Confidential Information” is defined in Section 20.

“Consolidated Debt” means all Debt of the Company and the Subsidiaries,
determined on a consolidated basis.

“Consolidated EBITDA” means, for any period, the consolidated net income (loss)
of the Company and the Subsidiaries for such period plus, to the extent deducted
in computing such consolidated net income for such period, the sum (without
duplication) of (a) Consolidated Interest Expense, (b) consolidated income tax
expense, (c) depreciation and amortization expense, (d) stock-based employee
compensation expense related to any grant of stock options or restricted stock
to the extent deducted from such consolidated net income for such period
pursuant to Financial Accounting Standards Board Accounting Standards
Codification No. 718 (Compensation - Stock Compensation), as amended, or any
successor standard or rule, and (e) extraordinary or non-recurring noncash
expenses or losses, minus, to the extent added in computing such consolidated
net income for such period, extraordinary gains, all determined on a
consolidated basis.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Company and the consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding deferred financing
fees.

“Consolidated Net Tangible Assets” means the total amount of assets that would
be included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries (and which shall reflect the deduction of applicable reserves)
after deducting therefrom all current liabilities of the Company and the
consolidated Subsidiaries and all Intangible Assets.

“Consolidated Total Assets” means the total amount of assets that would be
included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Company.

“Controlled Affiliate” means any Subsidiary and any other Affiliate which is
controlled by the Company.

“Debt” means, with respect to any Person and without duplication, all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, all accrued or contingent obligations in respect
of letters of credit, all capitalized lease obligations, all indebtedness of
others secured by assets of the Company or a Subsidiary, all Guaranties of Debt
of others (but excluding guarantees issued for customer advance payments) and
all obligations under Hedging Agreements. For the avoidance of doubt, “Debt”
shall not include

 

B-2



--------------------------------------------------------------------------------

(i) pension liabilities under any employee pension benefit plan and (ii) tender
bid bonds, customer performance guarantees and similar suretyship obligations
issued in the ordinary course of business that are not letters of credit and
which, in each case, do not constitute a Guaranty of any Debt of others.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is the greater of (i) 2.00% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A., in New York, New York as its “base” or “prime” rate.

“Domestic Subsidiary” means any Subsidiary that is incorporated under the laws
of the United States or its territories or possessions.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to make
minimum required contributions (as defined in Section 430 of the Code and
Section 303 of ERISA); (c) the filing pursuant to Section 412(c) of the Code or
Section 303(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Company or any
member of an ERISA Group of any liability under Title IV of ERISA with respect
to the termination of any Plan; (e) the receipt by the Company or any member of
the ERISA Group from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan; (f) the incurrence by the Company or any member of the ERISA Group of any
liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; or (g) the receipt by the Company or any member of the ERISA
Group of any notice, or the receipt by any Multiemployer Plan from the Company
or any member of the ERISA Group of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

B-3



--------------------------------------------------------------------------------

“ERISA Group” means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Company, are treated as a single employer under Section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Excluded Subsidiary” means at any time (a) any Foreign Subsidiary, (b) any
subsidiary of a Foreign Subsidiary (c) any Domestic Subsidiary that is a
disregarded entity for United States Federal income tax purposes substantially
all of the assets of which consist of equity interests in one or more Foreign
Subsidiaries, (d) any Subsidiary that is prohibited or restricted by applicable
law from providing a Guaranty or if such Guaranty would require governmental
(including regulatory) consent, approval, license or authorization, (e) any
special purpose securitization vehicle (or similar entity), (f) any Subsidiary
that is not-for-profit organization, (g) any other Subsidiary with respect to
which, in the reasonable judgment of the Required Holders (confirmed in writing
by notice to the Company), the cost or other consequences (including adverse tax
consequences) of providing the Guarantee Agreement shall be excessive in view of
the benefits to be obtained by the holders of Notes therefrom, (h) any other
Subsidiaries acquired or organized after the date of Closing that, together with
their own subsidiaries on a combined consolidated basis, shall not, individually
or in the aggregate for all such Subsidiaries under this clause (h), have
accounted for more than 5% of Consolidated Total Assets or more than 5% of the
consolidated total revenues of the Company and the Subsidiaries at the end of,
or for the period of four fiscal quarters ended with, the most recent fiscal
quarter of the Company for which financial statements shall have been delivered
pursuant to Section 7.1(a) or (b) (or, prior to the delivery of any such
financial statements, at the end of or for the period of four fiscal quarters
ended March 30, 2019), and (i) any CFC Holdco.

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

“Foreign Subsidiary” means any Subsidiary that is not incorporated under the
laws of the United States or its territories or possessions.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

B-4



--------------------------------------------------------------------------------

“Governmental Authority” means

(a)    the government of

(i)    the United States of America or any State or other political subdivision
thereof, or

(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guarantee Agreement” means a Subsidiary Guarantee Agreement substantially in
the form of Exhibit B, and all supplements thereto made by the Guarantors for
the benefit of the holders of the Notes form time to time.

“Guarantee Requirement” means, at any time, that the Guarantee Agreement (or a
supplement referred to in Section 16 thereof) shall have been executed by each
Subsidiary (other than any Excluded Subsidiary) existing at such time, shall
have been delivered to the holders of the Notes and shall be in full force and
effect; provided, however, that (a) in the case of a Subsidiary that becomes
subject to the Guarantee Requirement after the date of Closing, the Guarantee
Requirement shall be satisfied with respect to such Subsidiary if a supplement
to the Guarantee Agreement is executed by such Subsidiary, delivered to the
holders of the Notes and in full force and effect no later than (i) 30 days
after the date on which such Subsidiary becomes subject to the Guarantee
Requirement (or such later date as is permitted in the Primary Credit Agreement
except that such later date shall in no event be more than 60 days after the
date on which such Subsidiary becomes subject to the Guarantee Requirement) or
(ii) such other date as the Required Holders may reasonably determine, but in
any case no later than 60 days after the date on which such Subsidiary becomes
subject to the Guarantee Requirement and (b) a Guarantor shall automatically be
released from its obligations under the Guarantee Agreement (including any
supplement referred to in Section 16 thereof) and no longer be subject to the
Guarantee Requirement in the event that the Company complies with the
requirements of Section 22.9 and delivers a written notice to the holders of the
Notes certifying that such Guarantor is an Excluded Subsidiary.

“Guarantors” means each Person listed on Schedule C and each other Person that
becomes party to a Guarantee Agreement as a Guarantor, and the permitted
successors and assigns of each such Person; provided, however, that a Guarantor
shall cease to be a Guarantor in the event such Person is released from its
obligations under the Guarantee Agreement (including any supplement referred to
in Section 16 thereof) as provided in clause (b) of the proviso of the
definition of “Guarantee Requirement” or as provided in Section 6 of the
Guarantee Agreement.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such

 

B-5



--------------------------------------------------------------------------------

Person guaranteeing or in effect guaranteeing any indebtedness, dividend or
other obligation of any other Person in any manner, whether directly or
indirectly, including (without limitation) obligations incurred through an
agreement, contingent or otherwise, by such Person:

(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;

(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement. The “principal amount” of the obligations of any Person in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Hedging Agreement were terminated at such time.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal

 

B-6



--------------------------------------------------------------------------------

amount of the Notes then outstanding, (c) any bank, trust company, savings and
loan association or other financial institution, any pension plan, any
investment company, any insurance company, any broker or dealer, or any other
similar financial institution or entity, regardless of legal form, and (d) any
Related Fund of any holder of any Note.

“Intangible Assets” means all assets of the Company and the consolidated
Subsidiaries that would be treated as intangibles in conformity with GAAP on a
consolidated balance sheet of the Company and the consolidated Subsidiaries.

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.

“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Debt at such
time to (b) Consolidated EBITDA for the most recent period of four consecutive
fiscal quarters of the Company ended at or prior to such time; provided, that in
the event any Material Acquisition shall have been completed during such period
of four consecutive fiscal quarters, the Leverage Ratio shall be computed giving
pro forma effect to such Material Acquisition as if it had been completed at the
beginning of such period.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

“Make-Whole Amount” is defined in Section 8.6.

“Margin Stock” has the meaning ascribed to such term in Regulation U issued by
the Board.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Acquisition” means (a) the acquisition by the Company or a Subsidiary
of assets of or an interest in another Person or (b) the merger or consolidation
of the Company with another corporation; provided that, in each case, the
aggregate consideration therefor involves cash in the amount of $400,000,000 or
more.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (c) the validity
or enforceability of this Agreement or the Notes.

“Material Subsidiary” means each Subsidiary of the Company, other than
Subsidiaries designated by the Company from time to time that in the aggregate
do not account for more than 15% of the consolidated revenues of the Company and
its Subsidiaries for the period of four fiscal quarters most recently ended or
more than 15% of the consolidated assets of the Company and its Subsidiaries at
the end of such period.

 

B-7



--------------------------------------------------------------------------------

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Notes” is defined in Section 1.

“Obligor” means the Company or any Guarantor.

“Obligors” means the Company and each Guarantor.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company or the relevant Guarantor, as the case may be,
whose responsibilities extend to the subject matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum standards under Section 412 of the
Internal Revenue Code (other than a Multiemployer Plan) and is either
(a) maintained by a member of the ERISA Group for employees of a member of the
ERISA Group or (b) maintained pursuant to a collective bargaining agreement or
any other arrangement under which more than one employer makes contributions and
to which a member of the ERISA Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Primary Credit Agreement” means the Credit Agreement of the Company dated
November 30, 2017 with JP Morgan Chase Bank N.A., as Administrative Agent, among
others as amended as of February 12, 2019 and, as further amended, modified,
supplemented, restated, refinanced or replaced from time to time; it being
understood that in the event that any refinancing or replacement of the Primary
Credit Agreement consists of multiple facilities, (i) all such facilities with
an aggregate commitment amount in excess of $150,000,000 (or its equivalent)
shall constitute the Primary Credit Agreement and (ii) if there is no such
facility which has an aggregate commitment amount in excess of $150,000,000,
then the facility with the largest commitment amount shall constitute the
Primary Credit Agreement.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

B-8



--------------------------------------------------------------------------------

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in the first paragraph of this Agreement.

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company (or the relevant Guarantor as the case may be) with
responsibility for the administration of the relevant portion of this Agreement
(or the Guarantee, as the case may be).

“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of Sanctions that are applicable to transactions
with such country or Person operating, organized or resident therein generally,
and not merely to transactions with specifically designated Persons or
industries therein (at the date of this Agreement, Crimea, Cuba, Iran, North
Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Asset Control of the U.S. Department of the Treasury, the U.S. Department of
State, the European Union or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized, located or resident in a Sanctioned Country
or (c) any Person known to the Company to be controlled by any Person or Persons
described in the foregoing clauses (a) and (b).

 

B-9



--------------------------------------------------------------------------------

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Asset Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person. Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Treasury Stock” means capital stock of the Company that is owned by the Company
and held in treasury.

“Unfunded Liabilities” means, (a) in the case of a single-employer Plan which is
covered by Title IV of ERISA, the amount, if any, by which the present value of
all accumulated benefit obligations accrued to the date of determination under
such Plan exceeds the fair market value of all assets of such Plan allocable to
such benefits as of such date calculated in accordance with GAAP and based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87, as amended, or any successor standard, and (b) in the case of a
Multiemployer Plan, the Withdrawal Liability of the Company and the Subsidiaries
calculated as set forth in Title IV of ERISA.

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

“US Corporation” means a corporation organized and existing under the laws of
the United States, any state thereof or the District of Columbia.

 

B-10



--------------------------------------------------------------------------------

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

B-11



--------------------------------------------------------------------------------

GUARANTORS AS OF DATE OF CLOSING

 

1

Waters Technologies Corporation, a Delaware Corporation

 

2

TA Instruments - Waters L.L.C, a Delaware limited liability company

 

3

Waters Asia Limited a Delaware corporation

 

4

Environmental Resource Associates, Inc., a Colorado corporation

EXCLUDED SUBSIDIARY

 

1

Waters Holdings L.L.C., a Delaware corporation

SCHEDULE C

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 5.15

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

[FORM OF SERIES L NOTE]

WATERS CORPORATION

3.31% SENIOR GUARANTEED NOTE, SERIES L, DUE SEPTEMBER 12, 2026

 

No. RL-[        ]    [Date] $[            ]    PPN 941848 E#6

FOR VALUE RECEIVED, the undersigned, WATERS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [                            ], or
registered assigns, the principal sum of [                        ] DOLLARS (or
so much thereof as shall not have been prepaid) on September 12, 2026, with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 3.31% per annum from the date
hereof, payable semiannually, on the 12th day of March and September in each
year, commencing March 12, 2020, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, on any overdue payment
of interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 5.31% or (ii) 2.00% over the rate
of interest publicly announced by JPMorgan Chase Bank, N.A. from time to time in
New York, New York as its “base” or “prime” rate, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Series L Note are to be made in lawful money of the United States of
America at JPMorgan Chase Bank, N.A. or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Series L Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated September 12,
2019 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Series L Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Series L Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

The payment and performance of this Series L Note by the Company and the payment
and performance of the obligations of the Company under the Note Purchase
Agreement are guaranteed by the Guarantors pursuant to the Guarantee Agreements,
including any supplements, amendments or modifications thereto.

EXHIBIT 1-A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Series L Note is a registered Series L Note and, as provided in the Note
Purchase Agreement, upon surrender of this Series L Note for registration of
transfer accompanied by a written instrument of transfer duly executed, by the
registered holder hereof or such holder’s attorney duly authorized in writing, a
new Series L Note for a like principal amount will be issued to, and registered
in the name of, the transferee. Prior to due presentment for registration of
transfer, the Company may treat the person in whose name this Series L Note is
registered as the owner hereof for the purpose of receiving payment and for all
other purposes, and the Company will not be affected by any notice to the
contrary.

This Series L Note is also subject to optional prepayment, in whole or from time
to time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Series L
Note may be declared or otherwise become due and payable in the manner, at the
price (including any applicable Make-Whole Amount) and with the effect provided
in the Note Purchase Agreement.

This Series L Note shall be construed and enforced in accordance with, and the
rights of the Company and the holder of this Series L Note shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

 

WATERS CORPORATION By:  

 

  [Title]

 

1-A-2



--------------------------------------------------------------------------------

[FORM OF SERIES M NOTE]

WATERS CORPORATION

3.53% SENIOR GUARANTEED NOTE, SERIES M, DUE SEPTEMBER 12, 2029

 

No. RM-[        ]    [Date] $[            ]    PPN 941848 F*9

FOR VALUE RECEIVED, the undersigned, WATERS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [                            ], or
registered assigns, the principal sum of [                            ] DOLLARS
(or so much thereof as shall not have been prepaid) on September 12, 2029, with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 3.53% per annum from the date
hereof, payable semiannually, on the 12th day of March and September in each
year, commencing March 12, 2020, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, on any overdue payment
of interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 5.53% or (ii) 2.00% over the rate
of interest publicly announced by JPMorgan Chase Bank, N.A. from time to time in
New York, New York as its “base” or “prime” rate, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Series M Note are to be made in lawful money of the United States of
America at JPMorgan Chase Bank, N.A. or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Series M Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated September 12,
2019 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Series M Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Series M Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

The payment and performance of this Series M Note by the Company and the payment
and performance of the obligations of the Company under the Note Purchase
Agreement are guaranteed by the Guarantors pursuant to the Guarantee Agreements,
including any supplements, amendments or modifications thereto.

EXHIBIT 1-B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Series M Note is a registered Series M Note and, as provided in the Note
Purchase Agreement, upon surrender of this Series M Note for registration of
transfer accompanied by a written instrument of transfer duly executed, by the
registered holder hereof or such holder’s attorney duly authorized in writing, a
new Series M Note for a like principal amount will be issued to, and registered
in the name of, the transferee. Prior to due presentment for registration of
transfer, the Company may treat the person in whose name this Series M Note is
registered as the owner hereof for the purpose of receiving payment and for all
other purposes, and the Company will not be affected by any notice to the
contrary.

This Series M Note is also subject to optional prepayment, in whole or from time
to time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Series M
Note may be declared or otherwise become due and payable in the manner, at the
price (including any applicable Make-Whole Amount) and with the effect provided
in the Note Purchase Agreement.

This Series M Note shall be construed and enforced in accordance with, and the
rights of the Company and the holder of this Series M Note shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

 

WATERS CORPORATION By:  

 

  [Title]

 

1-B-2



--------------------------------------------------------------------------------

FORM OF

GUARANTEE AGREEMENT

[SEE ATTACHED]

EXHIBIT 4.4(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTEE AGREEMENT

SUBSIDIARY GUARANTEE AGREEMENT (this “Agreement”) dated as of September 12,
2019, by each of the subsidiaries of WATERS CORPORATION, a Delaware corporation
(the “Company”), listed on Schedule I hereto or becoming a party hereto as
provided in Section 16 (the “Subsidiary Guarantors”), for the benefit of the
Holders of Notes (as defined below).

Reference is made to the Note Purchase Agreement dated September 12, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Note
Purchase Agreement”), among the Company and each of the purchasers named on
Schedule A thereto (the “Purchasers”; the Purchasers, together with their
successors, assigns or any other future holder of the Notes (as defined below),
from time to time party thereto, the “Holders”). Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Note Purchase Agreement.

The Purchasers have agreed to purchase from the Company (i) $200,000,000
aggregate principal amount of its 3.31% Senior Guaranteed Notes, Series L, due
September 12, 2026 (the “Series L Notes”) and (ii) $300,000,000 aggregate
principal amount of its 3.53% Senior Guaranteed Notes, Series M, due
September 12, 2029 (the “Series M Notes” and, together with the Series L Notes,
the “Notes”), pursuant to, and upon the terms and subject to the conditions
specified in, the Note Purchase Agreement. Each of the Subsidiary Guarantors
acknowledges that it will derive substantial benefit from the sale of the Notes
to the Purchasers. The obligations of the Purchasers to purchase the Notes are
conditioned on, among other things, the execution and delivery by the Subsidiary
Guarantors of this Subsidiary Guarantee Agreement. In order to induce the
Purchasers to purchase the Notes, the Subsidiary Guarantors are willing to
execute this Agreement.

Accordingly, the parties hereto agree as follows:

SECTION 1.        GUARANTEE.

Each Subsidiary Guarantor unconditionally guarantees, jointly with the other
Subsidiary Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment of (a) the principal of and Make-Whole
Amount, if any, and other premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Notes issued by the Company, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (b) each payment required to be made by the Company under the
terms of the Notes and the Note Purchase Agreement, and (c) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company and the Subsidiary Guarantors
under the Note Purchase Agreement, Notes and this Agreement (the obligations
referred to in the preceding clauses (a), (b), and (c) being collectively called
the “Obligations”). Each Subsidiary Guarantor agrees that the Obligations may be

 

1-B-2



--------------------------------------------------------------------------------

extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation.

Each Subsidiary Guarantor further agrees that the due and punctual payment of
such Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.

Each Subsidiary Guarantor waives presentment to, demand of payment from and
protest to the Company of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Subsidiary Guarantors hereunder shall not be affected by
(a) the failure of any Holder to assert any claim or demand or to enforce any
right or remedy against the Company or any Subsidiary Guarantor under the
provisions of the Note Purchase Agreement, the Notes, this Agreement or
otherwise; (b) any extension or renewal of any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of the Note Purchase Agreement, the Notes, this Agreement or
any other agreement; (d) any default, failure or delay, willful or otherwise, in
the performance of any of the Obligations; or (e) any other act, omission or
delay to do any other act which may or might in any manner or to any extent vary
the risk of any Subsidiary Guarantor or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of any Subsidiary Guarantor to subrogation.

Each Subsidiary Guarantor further agrees that its agreement hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any Holder to any
balance of any deposit account or credit on the books of any Holder in favor of
the Company or any other Person.

The obligations of the Subsidiary Guarantors hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
any claim of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations (including lack of due authorization
or execution of the Note Purchase Agreement, the Notes, this Agreement or any
other instrument or agreement), any impossibility in the performance of any of
the Obligations or otherwise. Without limiting the generality of the foregoing,
the obligations of each Subsidiary Guarantor hereunder shall not be discharged
or impaired or otherwise affected by the failure of any Holder to assert any
claim or demand or to enforce any remedy under the Note Purchase Agreement or
any other instrument or agreement, by any waiver or modification of any
provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or by any other act or
omission that may or might in any manner or to any extent vary the risk of any
Subsidiary Guarantor or that would otherwise operate as a discharge of each
Subsidiary Guarantor as a matter of law or equity (other than the payment in
full in cash of all the Obligations).

 

1-B-3



--------------------------------------------------------------------------------

Each Subsidiary Guarantor further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Holder upon the bankruptcy or reorganization of the Company
or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Holder may have at law or in equity against any Subsidiary Guarantor by
virtue hereof, upon the failure of the Company to pay any Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Subsidiary Guarantor hereby promises to and will,
upon receipt of written demand by any Holder, forthwith pay, or cause to be
paid, to the applicable Holders in cash an amount equal to the unpaid principal
amount of such Obligations then due, together with accrued and unpaid interest
thereon. Each Subsidiary Guarantor further agrees that if payment in respect of
any Obligation shall be due in a currency other than U.S. Dollars and/or at a
place of payment other than New York and if, by reason of any change in law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of any Holder, not
consistent with the protection of its rights or interests, then, at the election
of the Required Holders, such Subsidiary Guarantor shall make payment of such
Obligation in U.S. Dollars (based upon the applicable exchange rate in effect on
the date of payment) and/or in New York, and shall indemnify each Holder against
any losses or reasonable out-of-pocket expenses that it shall sustain as a
result of such alternative payment.

Upon payment by any Subsidiary Guarantor of any sums as provided above, all
rights of such Subsidiary Guarantor against the Company arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations owed by the Company to the Holders.

Nothing shall discharge or satisfy the liability of any Subsidiary Guarantor
hereunder except the full performance and payment of the Obligations.

SECTION 2.        DEFENSES OF THE COMPANY WAIVED.

To the fullest extent permitted by applicable law, each of the Subsidiary
Guarantors waives any defense based on or arising out of any defense of the
Company or any other Subsidiary Guarantor or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Company or any other Subsidiary Guarantor, other than
the final payment in full in cash of the Obligations. The Holders may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Company, any Subsidiary Guarantor or any other guarantor
or exercise any other right or remedy available to them against the Company, any
Subsidiary Guarantor or any other guarantor, without affecting or impairing in
any way the liability of any Subsidiary Guarantor hereunder except to the extent
the Obligations have been fully, finally and indefeasibly paid in cash. Pursuant
to applicable

 

1-B-4



--------------------------------------------------------------------------------

law, each of the Subsidiary Guarantors waives any defense arising out of any
such election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Subsidiary Guarantor against the Company or any other
Subsidiary Guarantor or guarantor, as the case may be, or any security.

SECTION 3.        SUBORDINATION.

Upon payment by any Subsidiary Guarantor of any sums as provided herein, all
rights of such Subsidiary Guarantor against the Company arising as a result
thereof by way of indemnity, contribution or subrogation or otherwise shall be
fully subordinated to the indefeasible payment in full in cash of the
Obligations. The subordination effected by this Section 3 shall prohibit (i) any
exercise of a set-off in respect of the subordinated obligations, (ii) the
commencement of any action seeking to enforce the subordinated obligations and
(iii) the assignment of subordinated obligations. Any Subsidiary Guarantor
receiving any payment in respect of a subordinated obligation in violation of
this Section 3 shall be deemed to have received such payment in trust for the
benefit of the Holders and immediately turn over such amount to the Holders for
application in respect of the Obligations.

SECTION 4.        INFORMATION.

Each of the Subsidiary Guarantors assumes all responsibility for being and
keeping itself informed of the Company’s and the other Subsidiary Guarantors’
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Subsidiary Guarantor assumes and incurs hereunder, and agrees
that none of the Holders will have any duty to advise any of the Subsidiary
Guarantors of information known to it or any of them regarding such
circumstances or risks.

SECTION 5.        REPRESENTATIONS AND WARRANTIES; AGREEMENTS.

Each Subsidiary Guarantor represents and warrants to each Holder that:

(a)    Such Subsidiary Guarantor is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on (1) the
business, operations, affairs, financial condition, assets or properties of the
Company and its subsidiaries, taken as a whole, or (2) the ability of such
Subsidiary Guarantor to perform its obligations under this Agreement, or (3) the
validity or enforceability of this Agreement. Such Subsidiary Guarantor has the
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement and to perform the provisions
hereof.

 

1-B-5



--------------------------------------------------------------------------------

(b)    This Agreement has been duly authorized by all necessary action on the
part of such Subsidiary Guarantor, and this Agreement constitutes a legal, valid
and binding obligation of such Subsidiary Guarantor enforceable against such
Subsidiary Guarantor in accordance with its terms, except as such enforceability
may be limited by (1) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (2) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(c)    The execution, delivery and performance by such Subsidiary Guarantor of
this Agreement will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Subsidiary Guarantor or any of its subsidiaries under any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, charter
document or by-law, or any other agreement or instrument to which such
Subsidiary Guarantor or any of its subsidiaries is bound or by which such
Subsidiary Guarantor or any of its subsidiaries or any of their respective
properties may be bound or affected, (2) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Subsidiary Guarantor or any of its subsidiaries or (3) violate any provision of
any statute or other rule or regulation of any Governmental Authority applicable
to the such Subsidiary Guarantor or any of its subsidiaries.

(d)    No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Subsidiary Guarantor of this
Agreement.

(e)    Without in any way limiting the generality of the warranties and
representations contained in Section 5 of the Note Purchase Agreement, each of
such warranties and representations is, insofar as it refers to any Subsidiary,
true and correct with respect to the Subsidiary Guarantor.

Each Subsidiary Guarantor will comply with each of the provisions of Section 9
and Section 10 of the Note Purchase Agreement, and each other covenant and
agreement contained therein, that is applicable to any Subsidiary generally.

SECTION 6.        TERMINATION.

The guarantees made hereunder (a) shall, subject to clause (b) below, terminate
when all the Obligations have been indefeasibly paid in full in cash and
(b) shall continue to be effective or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Holder or any Subsidiary Guarantor upon the
bankruptcy or reorganization of the Company, any Subsidiary Guarantor or
otherwise. The guarantee hereunder of any Subsidiary Guarantor shall be
automatically released if all the capital stock of such Subsidiary Guarantor
owned by the Company or any Subsidiary shall be sold in a transaction not
prohibited by the terms of the Note Purchase Agreement.

 

1-B-6



--------------------------------------------------------------------------------

SECTION 7.        LIMITATION OF LIABILITY.

Each Subsidiary Guarantor hereby confirms that it is the intention of such
Subsidiary Guarantor that the guarantee by such Subsidiary Guarantor pursuant to
this Agreement not constitute a fraudulent transfer or conveyance for purposes
of Title 11 of the United States Code, the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar applicable Federal or state
law (all such statutes and laws are collectively referred to as “Fraudulent
Conveyance Laws”). To effectuate the foregoing intention, each Subsidiary
Guarantor hereby irrevocably agrees that the obligations of such Subsidiary
Guarantor under this Agreement shall be limited to the amount as will, after
giving effect to all rights to receive any collections from or payments by or on
behalf of any other Subsidiary Guarantor in respect of the obligations of such
other Subsidiary Guarantor pursuant to Section 7 hereof, result in the
obligations of such Subsidiary Guarantor under this Agreement not constituting
such a fraudulent transfer or conveyance. In the event that the liability of any
Subsidiary Guarantor hereunder is limited pursuant to this Section 7 to an
amount that is less than the total amount of the Obligations, then it is
understood and agreed that the portion of the Obligations for which such
Subsidiary Guarantor is liable hereunder shall be the last portion of the
Obligations to be repaid.

SECTION 8.        BINDING AGREEMENT; ASSIGNMENTS.

Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Subsidiary
Guarantors that are contained in this Agreement shall bind and inure to the
benefit of each party hereto and their respective successors and assigns. This
Agreement shall become effective as to any Subsidiary Guarantor when a
counterpart hereof executed on behalf of such Subsidiary Guarantor shall have
been delivered to the Holders and thereafter shall be binding upon such
Subsidiary Guarantor and its successors and assigns, and shall inure to the
benefit of the Holders, and their respective successors and assigns, except that
no Subsidiary Guarantor shall have the right to assign its rights or obligations
hereunder or any interest herein, and any such attempted assignment shall be
void. This Agreement shall be construed as a separate agreement with respect to
each Subsidiary Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Subsidiary Guarantor without the approval of any
other Subsidiary Guarantor and without affecting the obligations of any other
Subsidiary Guarantor hereunder.

SECTION 9.        WAIVERS; AMENDMENT.

(a)    No failure or delay of any Holder in exercising any power or light
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
any Holder hereunder or under the Note Purchase Agreement, the Notes or this
Agreement are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Subsidiary Guarantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific

 

1-B-7



--------------------------------------------------------------------------------

instance and for the purpose for which given. No notice or demand on any
Subsidiary Guarantor in any case shall entitle such Subsidiary Guarantor to any
other or further notice or demand in similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Subsidiary Guarantors to which such waiver, amendment or modification relates
and the Required Holders.

SECTION 10.        GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

SECTION 11.        NOTICES.

All communications and notices hereunder shall be in writing and given as
provided in Section 18 of the Note Purchase Agreement. All communications and
notices hereunder to each Subsidiary Guarantor shall be given to it in care of
the Company.

SECTION 12.        SURVIVAL OF AGREEMENT; SEVERABILITY.

(a)    All covenants, agreements, representations and warranties made by the
Subsidiary Guarantors herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Purchasers and shall survive the
purchasing of the Notes by the Purchasers, regardless of any investigation made
by any of them or on their behalf, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Note or any other fee
or amount payable under the Note Purchase Agreement, the Notes or this Agreement
is outstanding and unpaid.

(b)    In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 13.        COUNTERPARTS.

This Agreement may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract, and shall become effective as provided in Section 8. Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 

1-B-8



--------------------------------------------------------------------------------

SECTION 14.        JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)    Each Subsidiary Guarantor hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State Court or Federal Court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Holder may otherwise have to bring any action or proceeding relating to this
Agreement against any Subsidiary Guarantor or its properties in the courts of
any jurisdiction.

(b)    Each Subsidiary Guarantor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 11. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 15.        WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 16.        ADDITIONAL SUBSIDIARY GUARANTORS.

Pursuant to Section 9.5 of the Note Purchase Agreement, certain additional
Subsidiaries may be required under the terms of the Note Purchase Agreement from
time to time to enter into

 

1-B-9



--------------------------------------------------------------------------------

this Agreement as Subsidiary Guarantors. Upon execution and delivery by a
Subsidiary of an instrument in the form of Annex I, such Subsidiary shall become
a Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein. The execution and delivery of such
instrument shall not require the consent of any Subsidiary Guarantor hereunder.
The rights and obligations of each Subsidiary Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Subsidiary
Guarantor as a party to this Agreement.

SECTION 17.        RIGHT OF SETOFF.

If an Event of Default shall have occurred and be continuing, each of the
Holders is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Person to or for the credit or the
account of any Subsidiary Guarantor against any or all the obligations of such
Subsidiary Guarantor now or hereafter existing under this Agreement held by such
Person, irrespective of whether or not such Person shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Person under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Person may have.

SECTION 18.        CONVERSION OF CURRENCIES.

(a)    If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(b)    The obligations of each Subsidiary Guarantor in respect of any sum due to
any party hereto or any holder of the obligations owing hereunder (the
“Applicable Holder”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Holder of any sum
adjudged to be so due in the Judgment Currency, the Applicable Holder may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Holder in the Agreement Currency, such Subsidiary Guarantor agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Holder against such loss. The obligations of the Subsidiary
Guarantors contained in this Section 18 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

1-B-10



--------------------------------------------------------------------------------

WATERS TECHNOLOGIES CORPORATION By:  

/s/ Sherry Buck

  Name:   Sherry Buck   Title:   Vice President and Chief Financial Officer TA
INSTRUMENTS – WATERS L.L.C.

         By:   Waters Technologies Corporation, its Managing Member

By:  

/s/ Sherry Buck

  Name:   Sherry Buck   Title:   Vice President and Chief Financial Officer
WATERS ASIA LIMITED By:  

/s/ Mark T. Beaudouin

  Name:   Mark T. Beaudouin   Title:   Secretary

 

1-B-11



--------------------------------------------------------------------------------

ENVIRONMENTAL RESOURCE ASSOCIATES, INC. By:  

/s/ Mark T. Beaudouin

  Name:   Mark T. Beaudouin   Title:   Secretary

 

1-B-12



--------------------------------------------------------------------------------

SUPPLEMENT NO.     

SUPPLEMENT NO.      (“Supplement”) dated as of                     , to the
SUBSIDIARY GUARANTEE AGREEMENT dated as of September 12, 2019 (the “Subsidiary
Guarantee Agreement”), by each of the subsidiaries of WATERS CORPORATION, a
Delaware corporation (the “Company”), listed on Schedule I hereto or becoming a
party hereto as provided in Section 16 (the “Subsidiary Guarantors”), for the
benefit of the Holders (as defined below).

A.    Reference is made to the Note Purchase Agreement dated September 12, 2019
(as amended, supplemented or otherwise modified from time to time, the “Note
Purchase Agreement”), among the Company and the Purchasers named on Schedule A
thereto (the “Purchasers”); the Purchasers, together with their successors,
assigns or any other future holder of the Notes (as defined below), from time to
time party thereto (the “Holders”).

B.    Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Subsidiary Guarantee Agreement and the
Note Purchase Agreement.

C.    The Subsidiary Guarantors have entered into the Subsidiary Guarantee
Agreement in order to induce the Purchasers to purchase the Notes. The
undersigned Subsidiary of the Company (the “New Subsidiary Guarantor”) is
executing this Supplement in accordance with the requirements of the Note
Purchase Agreement to become a Subsidiary Guarantor under the Subsidiary
Guarantee Agreement and as consideration for Notes previously purchased.

Accordingly, the New Subsidiary Guarantor agrees as follows:

Section 1.    In accordance with Section 16 of the Subsidiary Guarantee
Agreement, the New Subsidiary Guarantor by its signature below becomes a
Subsidiary Guarantor under the Subsidiary Guarantee Agreement with the same
force and effect as if originally named therein as a Subsidiary Guarantor and
the New Subsidiary Guarantor hereby (a) agrees to all the terms and provisions
of the Subsidiary Guarantee Agreement applicable to it as a Subsidiary Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Subsidiary Guarantor thereunder are true and correct
on and as of the date hereof. Each reference to a “Subsidiary Guarantor” in the
Subsidiary Guarantee Agreement shall be deemed to include the New Subsidiary
Guarantor. The Subsidiary Guarantee Agreement is hereby incorporated herein by
reference.

Section 2.    The New Subsidiary Guarantor represents and warrants to the
Holders that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.    This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract.

 

1-B-13



--------------------------------------------------------------------------------

This Supplement shall become effective when the Holders shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of the New Subsidiary Guarantor and the Holders. Delivery of an executed
signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually executed counterpart of this Supplement.

Section 4.    Except as expressly supplemented hereby, the Subsidiary Guarantee
Agreement shall remain in full force and effect.

Section 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 6.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Subsidiary Guarantee Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision hereof in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 11 of the Subsidiary Guarantee Agreement.

Section 8.    The New Subsidiary Guarantor agrees to reimburse the Holders for
their reasonable out-of-pocket expenses in connection with this Supplement,
including the fees, disbursements and other charges of counsel for the Holders.

IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Holders have duly
executed this Supplement to the Subsidiary Guarantee Agreement as of the day and
year first above written.

 

[NAME OF NEW SUBSIDIARY GUARANTOR] By:  

 

  Name:   Title:

 

1-B-14



--------------------------------------------------------------------------------

 

1-B-15